Bigelow, C. J.
The agreed statement of facts sets out no defence to this action. The defendants have no claims against the corporation which they are entitled to file in set-off. There has been no mutual credit given by the corporation and either of the defendants, nor are there any mutual debts between them which can be allowed in set-off under the provisions of Gen. Sts. c. 130, §§ 1-8. This is an action at law, in which demands which might constitute an equitable set-off cannot be allowed.
The corporation being insolvent, the assignee is bound to collect all its assets to be distributed among its creditors. Stock holders who have been compelled to pay debts of the corporation *114subsequently to the commencement of proceedings in insolvency have no equitable claim to ask that such payments should be set off against debts due from them to the corporation. Such payments cannot be proved as debts. A fortiori, they cannot be the subject of a set-off, the effect of which would be in many cases to give a preference to them as debts over claims held by creditors of the corporation prior to its insolvency. There is therefore no good reason for the further continuance of the present action.
- Judgment for the plaintiff.